Citation Nr: 1622349	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to service connection for a cervical spine disorder, claimed as neck fusion with arthritis.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In February 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for degenerative disc disease, fibromyalgia, and a cervical spine disorder.  She began receiving VA treatment at the Atlanta VA Medical Center in approximately 1993, according to her 2015 hearing testimony.  Review of the record indicates that while VA treatment records have been requested and obtained, records have only been requested as far back as February 2001, eight years after she began receiving treatment, by her account.  A private treatment record dated in December 2000 noted the Veteran was "to see VA doctor for arthritis."  Additionally, in May 2013, a single VA treatment note from September 1999 was associated with the claims file.  Remand is therefore necessary to determine if pre-2001 VA treatment records are available.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C.A. § 5103A.  

Next, the RO did not afford the Veteran VA examinations prior to denying her claims.  Since that time, she has submitted a June 2015 statement from a private physician.  In this statement, the physician noted a long history of arthralgias and arthritic changes at multiple joints, including the cervical and thoracolumbar spine.  The physician also indicated the arthritic symptoms began during service and progressed over time leaving her with generalized arthralgias and requiring cervical spine surgery.  The Board finds this evidence sufficient to trigger VA's duty to provide a medical examination and/or opinion regarding the etiology of the Veteran's current degenerative disc disease, fibromyalgia, and any cervical spine disorders.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Atlanta, Georgia, as well as any VA facilities at which the Veteran has received treatment since 1993.  If no such records are available, that fact must be noted for the record.  

2.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed spinal disc or cervical spine disorders or fibromyalgia.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions:

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed disorders of the cervical or thoracolumbar spine had their onset during service, manifested to a compensable degree within a year of service separation, or are due to or the result of an in-service disease or injury?  

Is it as likely as not (a 50 percent or greater probability) that any currently diagnosed fibromyalgia had its onset during service, manifested to a compensable degree within a year of service separation, or is due to or the result of an in-service disease or injury?  

In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as joint or back pain or other observable symptoms.  A complete rationale for any provided medical opinion is necessary.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

